Ingraham, Justice.
No good reason is shown in the papers
for the discovery sought.
As the assignee and assignor are both plaintiffs, one may recover without the other. If the assignment was improperly executed, it would not deprive Denton of the right to recover, and does not affect the merits of the controversy.
It is not sufficient for a party to say that he thinks a discovery is necessary. He must show how and why it is necessary, or he is not entitled to have his motion granted.
Motion denied.